 



Exhibit 10.33
MODIFICATION OF PROMISSORY NOTE AND LOAN AGREEMENT
          THIS MODIFICATION OF PROMISSORY NOTE AND LOAN AGREEMENT is made and
entered into on November 28, 2007 by and between SUMMIT HOTEL PROPERTIES, LLC, a
South Dakota limited liability company (“Borrower”), and ING LIFE INSURANCE AND
ANNUITY COMPANY, a Connecticut corporation (“Lender”).
WITNESSETH:
          WHEREAS, Lender made a loan (the “Loan”) to Borrower evidenced by that
certain Promissory Note dated June 15, 2006 made by Borrower to the order of
Lender in the original principal amount of $36,600,800.00 (the “Note”); and
          WHEREAS, to further evidence the Loan Borrower and Lender entered into
that certain Loan Agreement dated June 15, 2006, as modified by First
Modification of Loan Agreement dated April 24, 2007 (collectively, the “Loan
Agreement”);
          WHEREAS, Borrower and Lender desire to amend the Note and the Loan
Agreement as hereinafter set forth;
          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained and TEN AND NO/100 DOLLARS ($10.00), and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, Borrower and Lender, intending to be legally bound,
agree that the Note and the Loan Agreement are modified as follows:
     1. The Note is hereby modified as follows. Notwithstanding anything in the
Note to the contrary, from and after the date hereof the Note shall be repaid by
Borrower to Lender as follows:
          (a) On December 1, 2007, a payment of $262,912.81 shall be due and
payable, which shall be applied first to accrued and unpaid interest and the
remainder to the outstanding principal amount of the Note; and
          (b) Thereafter, payments of principal and interest shall be made in
successive monthly installments commencing on January 1, 2008, and continuing on
the first day of each and every calendar month thereafter up to and including
July 1, 2012, all but the final installment thereof to be in the amount of Two
Hundred Forty-Three Thousand Three Hundred Twenty-Eight and 52/100 Dollars
($243,328.52), and the final installment payable on July 1, 2012, to be in the
full amount of outstanding principal of this Note, interest and all other sums
remaining unpaid hereunder and under the Mortgage (as in the Note).
     2. The Loan Agreement is hereby modified to delete the chart appearing in
Section 3.07(i) in its entirety and insert in its place the following:
[MODIFICATION OF PROMISSORY NOTE
AND LOAN AGREEMENT]
ING No. 27924

 



--------------------------------------------------------------------------------



 



                                      PRINCIPAL   ALLOCATION   RELEASE    
PROPERTY   ALLOCATION   PERCENTAGE   FACTOR
(1)
  Comfort Inn   $ 3,170,287.75       9.7544673746941500 %     110 %
 
  2120 Burnham Road                        
 
  Fort Smith, Arkansas                        
 
                           
(2)
  Hampton Inn   $ 5,390,417.41       16.5854505946194000 %     120 %
 
  8219 West Jefferson Blvd.                        
 
  Fort Wayne, Indiana                        
 
                           
(3)
  Courtyard by Marriott   $ 5,464,102.75       16.8121685721773000 %     125 %
 
  4559 North Reserve St.                        
 
  Missoula, Montana                        
 
                           
(4)
  Comfort Inn   $ 2,244,914.73       6.9072429032856400 %     110 %
 
  4545 North Reserve St.                        
 
  Missoula, Montana                        
 
                           
(5)
  Hawthorn Suites   $ 5,366,493.60       16.5118408616461000 %     120 %
 
  975 North Lakeview Pkwy.                        
 
  Vernon Hills, Illinois                        
 
                           
(6)
  Hampton Inn   $ 5,610,516.47       17.2626601379741000 %     125 %
 
  9231 East Arapahoe Rd.                        
 
  Greenwood Village, Colorado                        
 
                           
(7)
  Comfort Suites   $ 2,770,281.62       8.5237126393800300 %     120 %
 
  10680 South Automall Dr.                        
 
  Sandy, Utah                        
 
                           
(8)
  Fairfield Inn   $ 2,483,865.76       7.6424569162232900 %     125 %
 
  2697 Lake Vista Drive                        
 
  Lewisville, Texas                           TOTAL PRINCIPAL OUTSTANDING   $
32,500,880.10       100.000 %        

3.   Except as expressly modified hereby, the Note and Loan Agreement shall
remain in full force and effect, Borrower and Lender hereby ratifying and
affirming the same.

[SIGNATURES BEGIN ON FOLLOWING PAGE]
[MODIFICATION OF PROMISSORY NOTE
AND LOAN AGREEMENT]
ING No. 27924

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first above-written.

            BORROWER:

SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited liability company
      By:   /s/ Christopher D. Bills         Christopher D. Bills, Chief
Financial Officer     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]
[MODIFICATION OF PROMISSORY NOTE
AND LOAN AGREEMENT]
ING No. 27924

3



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PRECEDING PAGE]

                      LENDER:        
 
                    ING LIFE INSURANCE AND ANNUITY COMPANY, a Georgia
corporation    
 
                    By:   ING Investment Management LLC, as Authorized Agent    
 
               
 
      By:   /s/ Daniel M. Siegenthaler    
 
                        Name: Daniel M. Siegenthaler             Title: Vice
President    

[MODIFICATION OF PROMISSORY NOTE
AND LOAN AGREEMENT]
ING No. 27924

4